Name: Commission Regulation (EEC) No 1614/76 of 2 July 1976 laying down specific detailed rules for import of Algerian wine intended to be fortified for distillation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7 . 76 Official Journal of the European Communities No L 178/37 COMMISSION REGULATION (EEC) No 1614/76 of 2 July 1976 laying down specific detailed rules for import of Algerian wine intended to be fortified for distillation Article 2THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1516/76 of 24 June 1976 on import of wine origi ­ nating in Algeria, intended to be fortified for distilla ­ tion ('), and in particular Article 3 (2) thereof, Whereas Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market for wine (2), as last amended by Regulation (EEC) No 11 60/76 (3), has defined the product 'wine fortified for distillation ' ; Whereas Council Regulation (EEC) No 2506/75 of 29 September 1975 laying down special rules for the importation of products in the wine-growing sector originating in certain third countries (4), as amended by Regulation (EEC) No 1 1 66/76 (5), provides that any imports of wine originating in third countries granted preferential tariff concession , shall not be subject to the preferential duty in the event of failure to respect the free-at-frontier reference price ; Whereas the free-at-frontier reference price applicable to a quota of 500 000 hi per year is lower for Algerian wine intended to be fortified for distillation than for other wine originating in Algeria ; whereas it is neces ­ sary to establish rules to ensure that wine imported with the view to its being fortified for distillation does in fact undergo such processing ; Whereas the Commission , in order to follow the trend of imports of such wine, should be informed of import licences issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down specific detailed rules for imports pursuant to Regulation (EEC) No 1516/76 of Algerian wine intended to be manufactured into wine fortified for distillation as defined in Annex II of Regulation (EEC) No 816/70 . 1 . The benefit of the preferential tariff treatment referred to in Article 3 ( 1 ) of Regulation (EEC) No 2506/75 for the wine mentioned in Article 1 shall be conditional on the granting to the importer of an authorization by the competent authorities of the Member State in which the wine is declared for free circulation and on production of the import licence referred to in Article 3 ( 1 ) of this Regulation . 2. The competent authorities shall issue the authori ­ zation referred to in paragraph 1 to any importer providing he signs a statement in which he under ­ takes vis-a-vis the competent authorities to : (a) manufacture the imported wine into wine fortified for distillation in the Member State in which it is entered for free circulation within a period of six months after the date on which the wine was put into free circulation and to notify the competent authorities when the manufacturing has taken place ; (b) pay the amount of uncollected duties if the wine is not manufactured within the prescribed time limit. In this relation uncollected duties shall mean the difference between the amount derived from the application of the custpms duty provided for in the Common Customs Tariff on the day on which the entry for free circulation was accepted, and the amounts already paid at the time of entry of the wine into free circulation ; (c) keep records such as to enable the competent authorities to carry out any checks which they consider necessary ; (d) allow inspection of the records referred to in subparagraph (c) ; (e) submit, whenever required, to any control which the competent authorities may deem appropriate and provide any information required to check the actual use of the imported wine . 3 . The competent authorities ' may make the granting of the authorization referred to in paragraph 1 conditional on the lodgement of a security equal to the amount of uncollected duties. (&gt;) OJ No L 169, 28 . 6 . 1976, p. 29 . {2 ) OJ No L 99 S. S. 1970 , p . 1 . (3 ) OJ No L 135, 24 . 5 . 1976, p . 1 . (4 ) OJ No L 256, 2. 10 . 1975, p. 2. (5 ) OJ No L 135, 24. 5 . 1976, p. 41 . No L 178/38 Official Journal of the European Communities 3 . 7 . 76 4  titolo valido in (Stato membro), 4  Lizenz gÃ ¼ltig in (Mitgliedstaat), 4  licens gyldig i (medlemsstat), 4  certificaat geldig in (Lid-Staat) . 4. If the wine is not manufactured into wine forti ­ fied for distillation or if the manufacturing is not made within the time limit provided for in paragraph 2 (a), the amounts of the uncollected customs duties and any default interest possible chargeable shall be paid to the competent authorities. Article 3 1 . Section 20 of the application for a licence and of the licence itself shall in addition to the supplemen ­ tary information provided for in Regulation (EEC) No 2047/75 of 25 July 1975 on special detailed rules for the application of the system of import licences in respect of products of the wine sector ( 5 ) contain one of the following endorsements : 'Algerian wine intended to be fortified for distilla ­ tion ' : 2 . For the purpose of applying this Regulation , the preferential tariff treatment referred to in Article 2 ( 1 ) shall , as regards imports effected under the conditions laid down in Article 2 (4) of Regulation (EEC) No 193/75 (2), not be applied to any quantities exceeding those indicated in the import licence . 3 . The quantities of wine in respect of which import licences are issued in accordance with para ­ graph 1 shall be communicated to the Commission in column 9 of the return laid down in the Annex to Regulation (EEC) No 2866/73 of 19 October 1973 concerning notification to the Commission by the Member States of import licences issued for wine (3). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It takes effect on the day on which Council Regula ­ tion (EEC) No 1516/76 entered into force . 4Vin d Algerie destinÃ © Ã Ã ªtre vine ; 4Vino destinato all alcolizzazione, originario dell Al ­ geria Zur Herstellung von Brennwein bestimmter algeris ­ cher Weine' ; 'Algerisk vin bestemt til forskÃ ¦ring ; 'Algerijnse wijn bestemd voor verwerking tot distillati ­ ewijn ; 4  licence valid in (Member State) : 4  certificat valable en (Ã tat membre de dÃ ©livrance)', This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1976. For the Commission P.J. LARDINOIS Member of the Commission 0 OJ No L 25, 31 . 1 . 1975, p . 10 . (3 ) OJ No L 295, 23 . 10 . 1973, p . 14 .( ») OJ No L 213, 11 . 8 . 1975, p. 27 .